Citation Nr: 1016950	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-32 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Grave's disease.

2.  Entitlement to service connection for ptosis, to include 
as secondary to Grave's disease or residual hypothyroidism.

3.  Entitlement to service connection for residual 
hypothyroidism, to include as a result of exposure to 
herbicides.

4.  Entitlement to an initial, compensable rating for 
bilateral diplopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 
1974, from April 1987 to October 1987, and from January 2002 
through September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board notes 
that, while the issues of entitlement to service connection 
for diplopia, as secondary to Grave's disease, and migraine 
headaches were granted via a February 2010 rating decision, 
the issues discussed herein were denied via a February 2010 
supplemental statement of the case (SSOC).

The Board notes that the Veteran was afforded a Board 
hearing, held by the undersigned, in November 2007.  A copy 
of the hearing transcript has been associated with the 
record.

The Veteran's claims were remanded by the Board for 
additional development in March 2009.

New evidence was received in April 2010.  Although the 
evidence had not been reviewed by the RO, the Veteran waived 
RO consideration in a letter dated April 16, 2010.  The 
Veteran submitted a notice of disagreement with regard to his 
initial, non-compensable rating for diplopia.  In support of 
his claim, he submitted a Goldman Visual Fields Examination, 
dated March 2010.  Under these circumstances, a Statement of 
the Case should be issued.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  The Board is required to remand, rather 
than refer, this issue. Id.

The issues of entitlement to service connection for residual 
hypothyroidism and entitlement to a compensable evaluation 
for diplopia are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Grave's disease was diagnosed prior to the Veteran's 
final period of active service.

2.  The Veteran's preexisting Grave's disease was permanently 
aggravated beyond its normal progression as a result of his 
final period of active service.

3.  The Veteran's record is devoid of a current diagnosis of 
ptosis.


CONCLUSIONS OF LAW

1.  Grave's disease was aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Service connection for ptosis is not warranted due to the 
lack of a current diagnosis of this disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, al of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Grave's Disease

In this case, the Veteran claimed that he suffers from 
Grave's disease (hyperthyroidism), and that this disorder was 
permanently aggravated beyond its normal course of 
progression as a result of his most recent period of active 
service.  While the Veteran originally claimed that Grave's 
disease was the result of exposure to herbicides, based on an 
opinion from a VA examiner, he later re-characterized his 
claim as an aggravation of a preexisting disorder.  See 
Statement, August 27, 2007.

In order to establish direct service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the Veteran has a current 
diagnosis of Grave's disease.  See VA examination report, 
June 2009.  As such, the first element of Hickson has been 
established for this disorder.  

As to the second element of Hickson, the Board notes that a 
June 15, 2001, VA outpatient report, issued prior to the 
Veteran's final period of active service, revealed Synthroid 
treatment and a two-year history of hypothyroidism, with good 
control.  Although the Veteran's service treatment records do 
not contain a complete induction examination prior to his 
final period of active service (instead, the record contains 
a Medical Clearance for deployment, dated October 2, 2001), 
service treatment records dated in January 2002 reveal 
multiple diagnoses of a thyroid disorder, with current 
treatment, and Grave's disease.  See Service treatment 
records, January 22 and 23, 2002.  A service treatment record 
dated February 15, 2002, noted that proptosis (a bulging of 
the eyes which is a common manifestation of Grave's disease) 
had been present for approximately one year.  A series of 
treatment records, dated in March 2002, noted that Grave's 
disease had been stable for a period of four years.  A 
Memorandum from a U.S. Air Force physician, dated May 13, 
2002, noted that it was clear that the Veteran had a thyroid 
disorder prior to his period of active duty, however he had 
never developed any related eye disorders, which he did 
develop since returning to active duty.  A November 2002 line 
of duty determination noted that the Veteran reported to the 
6th Medical Group optometry clinic on January 22, 2002, 
complaining of worsening vision and painful eyes.  A history 
of hypothyroidism was noted, and the Veteran was referred to 
a private clinician for thyroid evaluation.  Following an 
examination in March 2002, complaints of eye pain and redness 
were noted in a private medical report dated July 18, 2002.  

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111.  Thus, 
veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  See 38 
C.F.R. § 3.304(b)(1) (2009).

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); see also Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  In order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (2009).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Board finds that given the proximity of the January 2002 
service treatment reports to the Veteran's final period of 
active service which began on January 4, 2002, as well as the 
Veteran's own history of the onset of Grave's disease in 
approximately 1998 and documentation of thyroid treatment in 
June 2001, clear and unmistakable evidence exists to show 
that the Veteran's Grave's disease preexisted his last period 
of active service.  In fact, the Veteran's representative 
conceded this fact in a statement dated August 27, 2007.  

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) summarized the effect of 38 U.S.C.A. § 1111 
on claims for service-connected disability:  

[I]f a preexisting disorder is noted upon entry 
into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the 
Veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the 
Veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Although Grave's disease preexisted the Veteran's final 
period of active service, the Veteran's record contains 
medical evidence to show that Grave's disease was aggravated 
during his final period of service.  

A May 23, 2002, separation examination program note reported 
that the Veteran had a history of Grave's disease, with 
ptosis secondary to Grave's disease.  Treatment with 
radioactive iodine was noted, as was the fact that the 
Veteran had hyperthyroidism which was treated with Synthroid.  
The report further noted that the Veteran's hypothyroidism 
was secondary to radioactive iodine treatment.  Orbital 
decompression procedures, to alleviate the Veteran's 
proptosis, were performed in May and June 2002.  A private 
treatment report, dated July 18, 2002, noted that the Veteran 
would require up to six or eight surgeries in order to treat 
ptosis (drooping eyelid) and diplopia (double vision).  

A VA outpatient treatment report, dated March 11, 2004, noted 
a current diagnosis of Grave's disease, due to Agent Orange 
exposure.  Hypothyroidism was diagnosed as well.  The Veteran 
was afforded a VA examination in September 2004.  The 
examiner noted that the Veteran was diagnosed with 
hyperthyroidism in 1999, as well as Grave's disease, with 
ocular proptosis, in 2002 during his period of active duty.  
A history of orbital decompression surgery, as well as 
reconstructive surgery to his lower eyelids, all occurring in 
2002, was also noted.  Following the examination, the Veteran 
was diagnosed with Grave's disease, both eyes, status post 
medial orbital decompressions.  He was also diagnosed with 
proptosis, bilaterally.  Because Grave's disease is not a 
disorder which warrants presumptive service connection 
resulting from herbicide exposure [see Notice, 64 Fed. Reg. 
59232-59243 (1999)], the examiner was unable to render an 
opinion with regard to direct service connection.  

In November 2004, two VA addendum reports provided differing 
etiological opinions.  The first examiner, in a report dated 
November 19, 2004, stated that she was unable to opine as to 
whether the Veteran's preexisting Grave's disease was 
aggravated by his active duty.  In another opinion, issued 
the same day, another VA examiner stated that the Veteran's 
Grave's disease was successfully treated with radioactive 
iodine in 2002, with resultant hypothyroidism as expected.  
The examiner noted that the Veteran's disorder was adequately 
controlled, with no evidence in the literature to suggest 
that activity of any type bears any relationship to 
controlled hyperthyroidism.  Therefore, the examiner opined 
that it was unlikely that the Veteran's thyroid disorder bore 
any relationship to his final period of active service.  

An April 2007 VA examination report noted that the Veteran's 
hyperthyroidism (Grave's disease) was most likely aggravated 
during the Veteran's period of active service.  See VA 
examination report, April 12, 2007.

An additional VA opinion, provided to address the Veteran's 
eye disorders, was provided on April 21, 2007.  In contrast 
to the preceding opinion, this examiner opined that Grave's 
disease, both eyes, with residual diplopia, was caused by the 
Veteran's original diagnosis of thyroid disease in 1998, and 
was not aggravated beyond natural progression during his 
period of active service in 2002.  The examiner cited 
"medical literature review and clinical knowledge" in 
support of the opinion, and noted that there was no objective 
evidence of aggravation beyond normal progression.  See VA 
examination report, April 21, 2007

The Veteran's most recent VA examination, conducted in June 
2009, noted that his hyperthyroidism occurred in 1999, prior 
to his final period of active duty.  Although not a result of 
active service, the examiner opined that the Veteran 
developed a definite worsening of a preexisting condition 
that, before, service, allowed him to function very normally.  
However, within 2-6 months of his last tour, the Veteran 
suffered 2 major ocular decompression surgeries, as well as 
lower lid surgeries, and developed moderately severe ongoing 
sinus headaches and migraine headaches.  The examiner stated 
that his hyperthyroidism preexisted his last period of active 
service, as did hypothyroidism as a result of Grave's disease 
treatment, however his Grave's complications occurred during 
his period of service with the infiltrative changes he 
suffered in both eyes.  See VA examination report, June 30, 
2009.

When facing conflicting medical opinions, the Board must 
weigh the credibility and probative value of each opinion, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board attaches limited probative value to 
March 2004 VA outpatient report which provided an etiological 
opinion linking the Veteran's diagnosis of Grave's disease to 
in-service exposure to herbicide agents.  Not only did the 
examiner fail to provide any rationale, or supporting medical 
evidence to support the opinion, but Grave's disease is not a 
presumptive disease associated with herbicide exposure.  See 
Notice, 64 Fed. Reg. 59232-59243 (1999).

The Board also attaches limited probative value to the VA 
addendum opinion of November 2004 and the VA examination 
report of April 21, 2007.  The November 2004 VA examiner 
stated that the Veteran's Grave's disease was successfully 
treated with radioactive iodine in 2002, even though the 
Veteran underwent multiple surgeries and complications from 
Grave's disease following that treatment.  The examiner 
further noted that the Veteran's disorder was adequately 
controlled, despite the multitude of complications with have 
been directly attributed to this disorder.  The April 2007 
examiner also asserted that the Veteran's Grave's disease was 
not aggravated beyond natural progression during his active 
duty in 2002.  Although each examiner noted that there was no 
evidence in the literature to suggest that activity of any 
type bears any relationship to controlled hypothyroidism, the 
opinions failed to take into account that multiple, severe 
disorders, linked to Grave's disease, first occurred during a 
period of active duty.  

Instead, the Board attaches the most probative value to the 
VA opinion dated in June 2009.  The opinion was well-
reasoned, detailed, essentially consistent with other 
evidence of record, included prior medical reports, and 
included a review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  The VA examiner discussed pertinent medical 
findings, to include the onset of Grave's complications 
(complete with a discussion of the complications, resulting 
surgeries, and dates of onset), and described the opinion in 
detail.  The opinion was consistent with the documentary 
record which showed evidence of residual disorders of Grave's 
disease which were initially documented, or the worsening 
thereof, during the Veteran's final period of active service.  
The Board thus concludes that after reviewing all of the 
opinions of record, this VA examiner essentially concluded 
that the Veteran's Grave's disease preexisted service and was 
aggravated beyond its normal progression during the Veteran's 
period of active duty.  

As noted above, the Board must assess the credibility and 
weight of all evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert.  

In this case, based on the analysis above, the Board finds 
that the totality of the evidence is at least in relative 
equipoise, and overall is supportive of the Veteran's claim.  
The most recent, and most probative medical opinion of 
record, establishes that Grave's disease, although 
preexisting service, was aggravated beyond its normal 
progression during the Veteran's final period of active duty.  

Accordingly, service connection for Grave's disease is 
granted.

II. Ptosis

The Veteran has also claimed that he suffers from ptosis, or 
drooping eyelid, and that this disorder is secondary to his 
now-service-connected Grave's disease.  The Board draws an 
important distinction between ptosis (drooping eyelid), and 
proptosis (bulging eye).  While both are common residuals of 
Grave's disease, only ptosis is currently at issue.

In addition to direct service connection as outlined above, 
under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

At the outset, the Board notes that this disorder was not 
present during the most recent VA examination in June 2009.  
Further, the Board points out that while a private medical 
report, dated November 2002, referenced prior eyelid 
surgeries, and alluded to the potential need for further 
eyelid elevation surgery, a diagnosis of ptosis was not 
rendered at that time.  As discussed in further detail below, 
although medical providers have conceded that the Veteran's 
diagnosis and subsequent surgical correction of ptosis during 
his period of active service was secondary to Grave's 
disease, the Veteran's record is devoid of a current 
diagnosis of ptosis during the pendency of this appeal.  As 
such, the first element of Hickson has not been satisfied for 
this issue.

During the Veteran's final period of active service, he was 
diagnosed with ptosis, bilaterally, secondary to Grave's 
disease.  See VA examination report, June 3, 2002.  A private 
medical report, received in August 2002, stated that the 
Veteran would require multiple surgeries in order to increase 
the bulk of his bilateral lower eyelids.  See Report, August 
2, 2002.  On August 6, 2002, the Veteran underwent a 
procedure to correct laxity of the left lower lid.  He 
underwent surgery to repair his right lower eyelid 18 days 
later, on August 20, 2002.  The Veteran separated from active 
duty on September 2, 2002.

Following the procedures to correct the Veteran's bilateral 
ptosis, the Veteran's record does not contain further 
indication of the existence of that disorder.  While several 
private and VA outpatient reports, in addition to VA 
examinations, note recurrent proptosis, ptosis has not been 
demonstrated since the Veteran's in-service surgical 
procedure.  Proptosis was noted during the Veteran's 
September 2004 VA examination, but the opinion is silent as 
to a diagnosis of ptosis.  See VA examination report, 
September 8, 2004.  An April 2007 VA examination was 
scheduled to specifically evaluate the Veteran for ptosis.  
At that time, eight total ocular surgeries, all stemming from 
Grave's disease, were noted.  However, ptosis was not present 
in either eye.  Residuals of an eye injury, resulting in a 
current diagnosis of ptosis, were not found.  See VA 
examination report, April 21, 2007.

During the Veteran's most recent VA examination, conducted in 
June 2009, prior eyelid reconstruction was noted.  However, 
the examination was negative for a current diagnosis of 
ptosis.  See VA examination report, June 29, 2009.

As such, although numerous medical reports have attributed 
the in-service occurrence of ptosis directly to the Veteran's 
now-service-connected Grave's disease, the medical record 
lacks a current diagnosis of this disorder, or any diagnosis 
thereof since the Veteran's separation from active duty.  The 
Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

As there are no post-service records to demonstrate the 
existence of ptosis, the competent evidence does not 
establish that the Veteran currently suffers from the claimed 
disorder.  Element 2 of Hickson, therefore, has not been 
satisfied.  Accordingly, the Board finds that the most 
probative evidence of record establishes that the Veteran 
does not have a current diagnosis of the claimed condition, 
and his claim for entitlement to service connection for 
ptosis must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

III. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

The instant claim arises, in part, from the denial of 
entitlement to service connection for Grave's disease.  The 
appellant's claim for service connection for Grave's disease 
been granted herein.  As such, any deficiencies with regard 
to VCAA for this issue are harmless and non-prejudicial.

Regarding the Veteran's claim for entitlement to service 
connection for ptosis, to include as secondary to Grave's 
disease, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as 
of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
March 2009 informed the Veteran of the information necessary 
to substantiate his claim, to include the requirements 
necessary to establish service connection on a secondary 
basis.  He was also informed of the evidence VA would seek on 
his behalf and the evidence he was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The letter also contained notice 
with regard to the assignment of a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Although notice with regard to the issue of secondary service 
connection was received after the initial denial of the 
Veteran's claim, the Court and the Federal Circuit have 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole - is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
the Veteran's claim was re-adjudicated via a February 2010 
SSOC.

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination pertaining to his claim for 
service connection in June 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this case, the opinion specifically addressed 
pertinent evidence of record.  As such, the VA examination 
obtained in this case is adequate, as it was predicated on a 
reading of pertinent medical records and, more importantly, 
provided documentation of current medical findings.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to this 
issue has been met.  See 38 C.F.R. § 3.159(c) (4) (2009).  
The opinion is therefore adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for Grave's disease is 
granted.

Entitlement to service connection for ptosis, to include as 
secondary to Grave's disease, is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

Although the Board regrets further delay, additional 
development is necessary prior to the adjudication of the 
Veteran's claims for entitlement to service connection for 
residual hypothyroidism and entitlement to a compensable 
rating for diplopia.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

In this case, the medical evidence shows a current diagnosis 
of hypothyroidism residual to Grave's disease (for which 
service connection has been established herein).  Although 
the Veteran was afforded a VA examination in June 2009 to 
assess the current nature and etiology of the Veteran's 
residual hypothyroidism, the examiner failed to opine as to 
whether the Veteran's hypothyroidism was permanently 
aggravated beyond its normal progression as a result of the 
Veteran's most recent period of active service.  Instead, the 
examiner merely noted that hyperthyroidism (Grave's disease) 
preexisted that period of active service, and that a 
worsening of that disorder occurred resulting in eye 
disorders and headaches.  It was further noted that 
hypothyroidism was the result of treatment for Grave's 
disease, and that this disorder also preexisted the Veteran's 
period of active service.  However, the examiner did not 
opine as to whether the hypothyroidism itself was permanently 
aggravated beyond its normal progression during the Veteran's 
final period of active duty.

Therefore, a supplemental VA opinion should be obtained based 
on the complete evidentiary record.  The examiner should 
opine as to whether hypothyroidism was permanently aggravated 
beyond its normal progression as a result of the Veteran's 
military service.  

With regard to the Veteran's increased rating claim, the 
filed a timely Notice of Disagreement in April 2010.  A 
Statement of the Case was not issued.  Under these 
circumstances, a statement of the case should be issued.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

In his Notice of Disagreement, the Veteran requested an RO 
hearing with regard to this issue.  As such, the duty to 
assist the Veteran with respect to a hearing on this issue 
has not yet been satisfied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule a hearing 
before a Decision Review Officer on the 
issue of entitlement to a compensable 
rating for diplopia.  

2.  Then, the RO should issue a 
Statement of the Case for the issue of 
entitlement to a compensable rating for 
diplopia.  Only if the Veteran perfects 
an appeal should the claim be certified 
to the Board and any necessary 
development should be conducted, to 
include addressing whether a 
compensable is assignable.

3.  The RO should obtain a supplemental 
VA opinion to determine the nature and 
etiology of the Veteran's residual 
hypothyroidism.  Manifestations of this 
disorder should be noted before, 
during, and after the Veteran's final 
period of service.  The claims folder 
must be made available to the examiner 
for review and the examination report 
must indicate whether such review was 
accomplished, to include all service 
treatment records, private treatment 
records, and all VA outpatient records 
and examination reports.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

*	Opine as to whether the 
Veteran's hypothyroidism 
permanently increase in 
severity beyond normal 
progression during any 
period of active service?

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/his report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

4.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


